Citation Nr: 1528434	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-02 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to August 1946. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2014, the Board remanded the TDIU claim for further development.

In the April 2014 remand, the Board directed that the agency of original jurisdiction (AOJ) should adjudicate the issue of whether there is clear and unmistakable error (CUE) in a February 1947 rating decision terminating a 100 percent convalescence rating effective March 3, 1947, and assigning scheduler ratings for the service-connected disabilities effective March 4, 1947, that combined for an 80 percent disability rating.  In February 2015, rather than issuing a rating decision on the raised CUE issue, the RO issued a supplemental statement of the case (SSOC) addressing the CUE claim.  An SSOC cannot be used to announce decisions by the AOJ on issues not previously addressed in the statement of the case.  38 C.F.R. § 19.31 (2012).  Thus, the Veteran has not been properly notified of the decision and of his appellate rights.  

Accordingly, the issue of whether there is clear and unmistakable error in a February 1947 rating decision terminating a 100 percent convalescence rating effective March 3, 1947, and assigning scheduler ratings for the service-connected disabilities effective March 4, 1947, that combined for an 80 percent disability rating has been raised by the record (see VA Form 646 (statement of the accredited representative in appealed case)), but has not been adjudicated by the AOJ in a rating decision.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action - specifically, adjudication in a rating decision.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From October 9, 2009, the Veteran has been service-connected for paralysis of the left median and ulnar nerves, rated as 60 percent disabling; injury to the extensor muscles (Muscle Group VI) of the left elbow, rated as 30 percent disabling; injury to the hip adduction and knee and hip flexion (Muscle Group XV), rated as 20 percent disabling; and injury to muscle of respiration (Muscle Group XXI), rated as 10 percent disabling.  The service-connected disabilities have been rated as 80 percent disabling since October 9, 2009.

2.  The evidence is equipoise as to whether the Veteran's service-connected disabilities rendered him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disability prior have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Governing Law and Regulation

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., orthopedic, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

From October 9, 2009, the Veteran has been service-connected for paralysis of the left median and ulnar nerves, rated as 60 percent disabling; injury to the extensor muscles (Muscle Group VI) of the left elbow, rated as 30 percent disabling; injury to the hip adduction and knee and hip flexion (Muscle Group XV), rated as 20 percent disabling; and injury to muscle of respiration (Muscle Group XXI), rated as 10 percent disabling.  The service-connected disabilities have been rated as 80 percent disabling since October 9, 2009.

The Veteran filed his claim for entitlement to a total rating based on individual unemployability in October 2009.  He worked as an engineer until 1980.  He has four years of high school education and apprenticeship training.  

There is conflicting medical evidence on whether the Veteran's service-connected disabilities rendered him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.

A February 2010 VA examiner opined that the service-connected disabilities are not likely preventing him from doing his daily routine activities and sedentary jobs.

In April 2013 statement, a private doctor noted that the Veteran had been severely injured in combat and that he had multiple medical disorders, including weakness and balance instability.  The private doctor opined that the appellant is unable to work due to the nature of his current medical disorders.

Although the private doctor did not identify the current medical disorders specifically, the Board notes that the doctor had referred to the in-service combat injury that has resulted in all of the Veteran's service-connected disabilities.  There is no medical evidence indicating that the Veteran cannot work because of non-service-connected disorders.   The private doctor noted that the one of the employment-prohibiting disorders is weakness, and the February 2010 VA examination shows that there is weakness in the left upper extremity due to service-connected disabilities.  

In light of the above, the Board finds that there exists an approximate balance of evidence for and against the claim.  Taking into account his education and work experience, as well as the specific forms of impairment resulting from his various service-connected disabilities, the Board finds that the evidence is equally balanced as to whether the Veteran's service-connected disabilities render him unemployable from performing substantially gainful employment.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to a total rating based on individual unemployability is in order.


ORDER

Entitlement to a total rating based on individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


